                                                                              Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


WILLIAM PEREZ COSTOSO,

                  Plaintiff,

v.                                              CASE NO. 4:17cv157-RH-CAS

DR. C. LE,
DR. COLOMBANI,
DR. LUIS LOPEZ,
SERGEANT CHOPP, and
CAPTAIN GRIFFIN,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 155, and the objections, ECF No. 156. I have reviewed

de novo the issues raised by the objections.

         The plaintiff William Perez Costoso has named six defendants in one or

more versions of his complaint. The original complaint named the Secretary of the

Department of Corrections, but in the amended and second amended complaints,

Mr. Costoso abandoned his claims against the Secretary. As the report and

recommendation correctly concludes, Mr. Costoso never succeeded in serving

Case No. 4:17cv157-RH-CAS
                                                                                 Page 2 of 3




process on the defendant Dr. C. Le, and the record establishes without genuine

dispute that his claims against the other four defendants—Dr. Colombani, Dr. Luis

Lopez, Sergeant Chopp, and Captain Griffin—fail on the merits. Captain Griffin

has died, but because the claims against him fail on the merits, this order denies

Mr. Costoso’s motion to substitute an appropriate successor, that is, a personal

representative of his estate.

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.

         2. The plaintiff’s summary-judgment motions, ECF Nos. 107, 108, and 112,

are denied.

         3. The defendants’ summary-judgment motions, ECF Nos. 136 and 140, are

granted.

         4. The plaintiff’s motion to substitute a successor to the deceased defendant

Captain Griffin, ECF No. 150, is denied.

         5. The clerk must enter judgment under Federal Rule of Civil Procedure 58

stating, “The plaintiff William Perez Costoso’s claims against the defendants Dr.

Colombani, Dr. Luis Lopez, Sergeant Chopp, and Captain Griffin are dismissed

with prejudice. Mr. Costoso’s claims against Dr. C. Le are dismissed without

prejudice for failure to serve process. Mr. Costoso’s claims against the Secretary of



Case No. 4:17cv157-RH-CAS
                                                                            Page 3 of 3




the Florida Department of Corrections have been abandoned and are thus

dismissed without prejudice.”

         6. The clerk must close the file.

         SO ORDERED on August 16, 2019.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:17cv157-RH-CAS
